[Cite as Erie-Huron Grievance Commt. v. Stoll, 127 Ohio St.3d 290, 2010-Ohio-5985.]




                 ERIE-HURON GRIEVANCE COMMITTEE v. STOLL.
                  [Cite as Erie-Huron Grievance Commt. v. Stoll,
                       127 Ohio St.3d 290, 2010-Ohio-5985.]
Attorneys — Misconduct — Neglecting entrusted legal matter — Failing to act
        with reasonable diligence and promptness — Two-year suspension, one
        year stayed, on conditions.
(No. 2010-1217 — Submitted October 13, 2010 — Decided December 14, 2010.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                    Discipline of the Supreme Court, No. 09-085.
                                 __________________
        Per Curiam.
        {¶ 1} Respondent, Thomas John Stoll of Norwalk, Ohio, Attorney
Registration No. 0064191, was admitted to the practice of law in Ohio in 1994. In
September 2009, relator, Erie-Huron Grievance Committee, filed a 22-count
complaint charging respondent with violations of the Code of Professional
Responsibility and the Ohio Rules of Professional Conduct. Twenty-one of those
counts arose from respondent’s representation of 21 different clients in probate
and guardianship proceedings in the Huron County Common Pleas Court. In each
instance, respondent failed to file necessary documents, despite repeated requests
from that court. Count 22 involved a similar failure to file in bankruptcy court.
        {¶ 2} A panel of the Board of Commissioners on Grievances and
Discipline found that respondent had committed the misconduct alleged and
recommended that respondent be suspended from the practice of law in Ohio for
two years, with one year stayed, on the condition that reinstatement be contingent
upon respondent’s (1) providing medical evidence establishing his ability to
ethically and competently practice law, (2) maintaining his contract with the Ohio
                             SUPREME COURT OF OHIO




Lawyers Assistance Program (“OLAP”), and (3) serving a two-year probation
period after reinstatement with a monitor to be selected by relator. The board, in
turn, adopted the panel’s report as its own. Respondent filed objections to the
board’s report, urging us to stay the entire two-year suspension based upon the
mitigation evidence presented. For the reasons to follow, we overrule
respondent’s objections and adopt the board’s findings of fact, conclusions of law,
and recommended sanction.
                                     Misconduct
         {¶ 3} At his hearing before the panel, respondent stipulated to the
misconduct alleged. In counts 2 through 21, respondent was retained by separate
clients in estate proceedings before the Probate Division of the Huron County
Common Pleas Court between 1998 and 2007. Respondent admitted that in each
case, he did not file the documents necessary to close those estates despite
repeated requests from the court in each instance to do so.
         {¶ 4} Counts 1 and 22 also arose from respondent’s failure to file
documents. Count 1 states that respondent was retained in June 2007 to file an
accounting in a guardianship matter. Respondent stipulated that he did not file
that account or seek an extension of time to do so, despite repeated requests by the
court.   Count 22 states that respondent initiated an adversary proceeding in
bankruptcy court in 2005 for his client. A settlement was eventually proposed and
accepted, but respondent did not submit the settlement entry for approval, which
led to the dismissal of the case and prejudice to his client.
         {¶ 5} The panel found that in each of the estate matters (counts 2 through
21), respondent had neglected a legal matter entrusted to him. Accordingly,
violations of DR 6-101(A)(3) were found in each count, and because the
misconduct began before February 1, 2007, and continued thereafter, the board
found them to be continuing violations. A violation of DR 6-101(A)(3) was also
found in count 22, where respondent’s lack of diligence and neglect resulted in




                                           2
                               January Term, 2010




the dismissal of his client’s bankruptcy case. Finally, in the count 1 guardianship
matter, respondent’s failure to file a requested accounting was found to constitute
a violation of Prof.Cond.R. 1.3.
       {¶ 6} The board adopted the panel’s findings of misconduct, as do we.
                                    Sanction
       {¶ 7} In recommending a sanction for this misconduct, the board
considered whether any of the mitigating and aggravating factors listed in Section
10(b) of the Rules and Regulations Governing Procedure on Complaints and
Hearings Before the Board of Commissioners on Grievances and Discipline
(“BCGD Proc.Reg.”) applied. The board found two aggravating factors: (1) a
pattern of misconduct extending for more than ten years (BCGD Proc.Reg.
10(B)(1)(c)), and (2) multiple offenses involving 20 or more clients (BCGD
Proc.Reg. 10(B)(1)(d)).
       {¶ 8} In mitigation, respondent attempted to attribute his misconduct to
poor overall physical health and depression. Respondent presented no testimony
from a medical professional as to the former, but at the request of the panel,
submitted records of medical treatment by his family doctor since 1998. These
records showed sporadic visits for assorted ailments and general malaise over the
years, but they did not substantiate an ongoing chronic condition as respondent
seemed to imply.
       {¶ 9} Respondent also testified that he had suffered from depression and
anxiety for several years. Respondent did not, however, present any evidence that
he had ever been diagnosed or treated for these conditions. Instead, respondent
presented the testimony of an OLAP counselor, Megan R. Snyder, M.S.W.,
L.I.S.W. She stated that respondent had initially contacted OLAP just days before
the panel hearing. She further stated that respondent did suffer from depression
and anxiety, but she did not render an opinion as to whether respondent’s
depression and anxiety actually contributed to his neglect of the legal matters



                                        3
                             SUPREME COURT OF OHIO




entrusted to him over the time period in question. Snyder’s June 10, 2010 follow-
up letter also offered no opinion in that regard, but did state that respondent was
complying with his OLAP contract.         Respondent testified that his emotional
condition interfered almost exclusively with his estate practice, which, by his own
admission, constituted only 20 percent of his practice. Thus, the majority of his
case load was unaffected by his emotional condition.
        {¶ 10} The board was also concerned by respondent’s inability to halt his
ongoing neglect of the cases cited in the complaint, despite repeated attempts by
the probate court to assist him. The Huron County probate and juvenile judge
testified that in the fall of 2006, he had the first of eight meetings with respondent
to “motivate [respondent] to complete the work that he was behind on.” Each
month, the judge would meet with respondent and review a spreadsheet of cases
in which he was tardy in filing certain pleadings. The judge testified that each
month, respondent “would invariably indicate to me that he was very close to
completing a certain case or closing out a certain case,” but that was rarely true.
        {¶ 11} Ultimately, the board did not explicitly find respondent’s
depression and anxiety to be factors in mitigation. It did, however, find three
other factors in mitigation: (1) absence of a prior disciplinary record, (2) a
cooperative attitude toward the proceedings, and (3) respondent’s overall
reputation (BCGD Proc.Reg. 10(B)(2)(a),(d), and (e)). The board also noted that
respondent acknowledged the wrongfulness of his conduct and expressed remorse
for his actions.
        {¶ 12} The board recommended a two-year suspension from the practice
of law, with one year stayed, and reinstatement contingent upon three conditions:
(1) respondent’s submission of medical proof establishing his ability to
competently and ethically practice law, (2) his continued compliance with his
OLAP contract, and (3) his successful completion of a two-year probation period




                                          4
                                  January Term, 2010




after reinstatement under the supervision of a monitor to be appointed by relator.
Respondent, however, seeks to have the entire two-year suspension stayed.
       {¶ 13} We adopt the board’s recommendation, as well as its findings of
fact and conclusions of law. In adopting the board’s proposed sanction, we rely on
two decisions. In Disciplinary Counsel v. Bowman, 110 Ohio St.3d 480, 2006-
Ohio-4333, 854 N.E.2d 480, we considered the appropriate sanction for an
attorney who, as here, suffered from depression and was participating in the
OLAP program. We held that an actual suspension from the practice of law with
conditions for reinstatement was warranted “in order to protect the public and to
ensure that respondent is able to successfully manage his illness.” Id. at ¶ 39. We
reached the same result more recently in Columbus Bar Assn. v. Ellis, 120 Ohio
St.3d 89, 2008-Ohio-5278, 896 N.E.2d 703.
       {¶ 14} Respondent is hereby suspended from the practice of law in Ohio
for two years, with one year stayed. Reinstatement is conditioned on (1)
respondent’s submission of medical proof establishing his ability to competently
and ethically practice law and (2) his continued compliance with his OLAP
contract. Upon reinstatement, respondent must undergo a two-year probation
period under the supervision of a monitor to be appointed by relator. Costs are
taxed to respondent.
                                                              Judgment accordingly.
       BROWN,     C.J.,   and     PFEIFER,       LUNDBERG   STRATTON,   O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                                __________________
       Richard B. Hauser, Certified Bar Counsel, for relator.
       Thomas J. Stoll, pro se.
                           ______________________




                                             5